Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of Patent Board Decision filed on 01/28/2022.

Claims 1, 3-5, 7-11, 13-15 and 17-20 are presented for examination.

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowable in view of Board Decision dated 01/28/2022.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GARY LAFONTANT/Examiner, Art Unit 2646